


Exhibit 10.9

 

[g84952ks01i001.gif]

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) by and between Inovalon
Holdings, Inc. (“Inovalon”) and [officer/director] (“Indemnitee”) is entered
into as of [              ], but is and becomes effective only upon the closing
of Inovalon’s underwritten public offering of securities pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Effective Date”).

 

Recitals

 

A.            Inovalon believes it is essential to retain and attract qualified
directors and officers.

 

B.            Indemnitee has agreed to serve, or to continue to serve, as a
member of the Inovalon Board of Directors (“Board”), a director of an Inovalon
affiliate, or an officer of Inovalon or an affiliate of Inovalon.

 

C.            Both Inovalon and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies.

 

D.            Inovalon’s Amended and Restated Certificate of Incorporation, as
amended (the “Certificate”), allows, and Inovalon’s Amended and Restated Bylaws
(the “Bylaws”) require, Inovalon to indemnify and advance expenses to its
directors and officers to the extent permitted by Delaware General Corporation
Law, as amended (the “Code”).

 

E.             Indemnitee, in agreeing to serve or continue to serve, as a
director or an officer of Inovalon is in part doing so in reliance on the
indemnification provisions of the Certificate and Bylaws.

 

F.              In recognition of Indemnitee’s need for (1) substantial
protection against personal liability based on Indemnitee’s reliance on the
Certificate of Incorporation, the Bylaws and the rights afforded under this
Agreement, and (2) an inducement to provide effective services to Inovalon or an
affiliate of Inovalon as a director or officer, Inovalon wishes to provide for
the indemnification of Indemnitee and to advance expenses to Indemnitee to the
fullest extent permitted by law, subject to certain exceptions contained in this
Agreement, and, to the extent insurance is maintained by Inovalon, to provide
for the continued coverage of Indemnitee under Inovalon’s directors’ and
officers’ liability insurance policies.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is acknowledged, the parties, intending to be legally
bound, agree as follows:

 

--------------------------------------------------------------------------------


 

1.     CERTAIN DEFINITIONS.

 

1.1.                “Change in Control” means the occurrence of any of the
following events:

 

(a)         Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Act”)) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of Inovalon representing more than 20% of the total voting power represented by
Inovalon’s then outstanding Voting Securities, other than:

 

(i)                         a trustee or other fiduciary holding securities
under an employee benefit plan of Inovalon;

 

(ii)                      a corporation owned directly or indirectly by the
stockholders of Inovalon in substantially the same proportions as their
ownership of stock of Inovalon; or

 

(iii)                    any current beneficial stockholder or group, as defined
by Rule 13d-5 of the Exchange Act, including the heirs, assigns and successors
thereof, that, as of the Effective Date, is the beneficial owner, within the
meaning of Rule 13d-3 of the Exchange Act, of securities possessing more than
20% of the total combined voting power of Inovalon’s outstanding securities.

 

(b)         There is (1) a sale of all or substantially all assets of Inovalon
or (2) a merger, consolidation or similar transaction involving (directly or
indirectly) Inovalon if, immediately after the consummation of such merger,
consolidation or similar transaction, the stockholders of Inovalon immediately
prior thereto do not own, directly or indirectly, either (A) outstanding Voting
Securities representing more than 50% of the combined outstanding voting power
of the surviving entity in such merger, consolidation or similar transaction or
(B) more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction.

 

1.2.                “Expenses” will be broadly construed and will include,
without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, judgments, fines or penalties and all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
Proceeding, participation in a Proceeding as a witness or establishing or
enforcing a right to indemnification under this Agreement, the Code or
otherwise, and amounts paid in settlement by or on behalf of Indemnitee, but
will not include any judgments, fines or penalties actually levied against
Indemnitee for such individual’s violations of law.

 

1.3.                “Independent Legal Counsel” means an attorney or firm of
attorneys, selected in accordance with the provisions of Section 5, who have not
otherwise performed services for Inovalon (or for any entity that as of the time
of selection of the attorney or firm of attorneys is controlled by, controlling
or under common control with Inovalon) or Indemnitee within the last three years
(other than with respect to matters concerning

 

--------------------------------------------------------------------------------


 

the rights of Indemnitee under this Agreement, or of other indemnitees under
similar indemnity agreements).

 

1.4.                “Proceeding” means and includes, without limitation, any
threatened, pending, or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing, whether
brought in the right of or by Inovalon or otherwise and whether of a civil,
criminal, administrative or investigative nature, and whether formal or informal
in any case, in which Indemnitee was, is or will be involved as a party or
otherwise by reason of the fact that:

 

(a)         Indemnitee is or was a director, officer, employee or agent of
Inovalon;

 

(b)         Indemnitee took an action while acting as director, officer,
employee or agent of Inovalon; or

 

(c)          Indemnitee is or was serving at the request of Inovalon as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, including as a deemed
fiduciary thereto, and in any such case described above, whether or not serving
in any such capacity at the time any Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses may be provided under
this Agreement.

 

For the avoidance of doubt, an action by Indemnitee to enforce Indemnitee’s
rights to indemnification under this Agreement will be a “Proceeding” for
purposes of this Agreement.

 

1.5.                “Voting Securities” means any securities of Inovalon which
vote generally in the election of directors.

 

2.     SERVICES TO INOVALON.

 

Indemnitee will serve, at the will of Inovalon or under separate contract, if
any such contract exists, as a director or officer of Inovalon or of an
affiliate of Inovalon (including, but not limited to, any employee benefit plan
of Inovalon) faithfully and to the best of Indemnitee’s ability so long as
Indemnitee:  (a) remains an officer or director of Inovalon or an affiliate of
Inovalon; and (b) if an employee of Inovalon or an affiliate of Inovalon,
remains employed by Inovalon or such affiliate.  Indemnitee may at any time and
for any reason resign from such position (subject to any contractual obligation
that Indemnitee may be subject to apart from this Agreement), and Inovalon or
any affiliate of Inovalon will have no obligation under this Agreement to
continue Indemnitee in any such position.

 

3.     INDEMNITY OF INDEMNITEE.

 

Inovalon will hold harmless and indemnify Indemnitee to the fullest extent
authorized or permitted by the Code, as the same may be amended from time to
time (but only to the extent that such amendment permits Inovalon to provide
broader indemnification rights than the Bylaws, the Certificate or the Code
permitted prior to adoption of such amendment). These obligations and the other
obligations of Inovalon in this Agreement apply regardless of whether the
conduct giving rise to the obligations occurred before or occur after the date
this Agreement

 

--------------------------------------------------------------------------------


 

is executed. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, Indemnitee will be indemnified against
all Expenses incurred in connection therewith. For these purposes, Indemnitee
will be deemed to have been “successful on the merits” upon termination of any
Proceeding or of any claim, issue or matter therein, by the winning of a motion
to dismiss (with or without prejudice), motion for summary judgment, or
settlement (with or without court approval).

 

4.     PARTIAL INDEMNIFICATION.

 

Indemnitee will be entitled under this Agreement to indemnification by Inovalon
for a portion of the Expenses that Indemnitee becomes legally obligated to pay
in connection with any Proceeding even if not entitled hereunder to
indemnification for the total amount thereof, and Inovalon will indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

5.     DETERMINATION OF ENTITLEMENT; CHANGE IN CONTROL.

 

(a)         If there is a Change in Control of Inovalon then, with respect to
all matters thereafter arising concerning the rights of Indemnitee to
indemnification (including, but not limited to, any right to advancement of
Expenses) under this Agreement, any other agreement with Inovalon providing for
indemnification, the Certificate, Bylaws and applicable law (collectively, the
“Indemnification Provisions”) as now or hereafter in effect, Independent Legal
Counsel may be selected by Indemnitee and approved by Inovalon (which approval
will not be unreasonably withheld or delayed). Such Independent Legal Counsel
will render its written opinion within 90 days to Inovalon and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
the Indemnification Provisions before and after the completion of the Change in
Control and such opinion will be binding upon Inovalon and Indemnitee. Inovalon
will pay the reasonable fees and expenses of the Independent Legal Counsel
referred to above and will fully indemnify such counsel against any and all
Expenses arising out of or relating to this Agreement or its engagement under
this Agreement.

 

(b)         In making any determination concerning Indemnitee’s right to
indemnification, there will be a presumption that Indemnitee has satisfied the
applicable standard of conduct, and Inovalon may overcome such presumption only
by its adducing clear and convincing evidence to the contrary. Any determination
by Inovalon (including without limitation by its directors or its stockholders)
concerning Indemnitee’s right to indemnification that is adverse to Indemnitee
may be challenged by Indemnitee in the Court of Chancery of the State of
Delaware.  No determination by Inovalon (including without limitation by its
directors or its stockholders) that Indemnitee has not satisfied any applicable
standard of conduct will be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by Inovalon
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

 

(c)          If the person or persons so empowered to make a determination under
Section 5(b) fail to make the requested determination within ninety (90) days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any Proceeding

 

--------------------------------------------------------------------------------


 

or any other event that could enable Inovalon to determine Indemnitee’s
entitlement to indemnification, the requisite determination that Indemnitee is
entitled to indemnification will be deemed to have been made.

 

6.     NOTIFICATION AND DEFENSE OF CLAIM.

 

As promptly as practicable, but in any event not later than thirty (30) days
after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereof is to be made against
Inovalon under this Agreement, notify Inovalon of the commencement thereof,
provided that the failure so to notify Inovalon will not relieve Inovalon from
any liability which it may have to Indemnitee under this Agreement or otherwise.
With respect to any such Proceeding as to which Indemnitee notifies Inovalon of
the commencement thereof:

 

(a)         Inovalon will be entitled to participate in the Proceeding at its
own expense;

 

(b)         except as otherwise provided below, Inovalon may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from Inovalon to Indemnitee of its
election to assume the defense thereof, Inovalon will not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Indemnitee will have the right to
employ separate counsel in such Proceeding but the Expenses of such counsel
incurred after notice from Inovalon of its assumption of the defense thereof
will be at the expense of Indemnitee;  provided,  however, that the Expenses of
Indemnitee’s separate counsel will be borne by Inovalon if (i) the employment of
separate counsel by Indemnitee has been authorized by Inovalon and Inovalon has
agreed in writing to bear such Expenses, (ii) Indemnitee reasonably will have
concluded that there may be a conflict of interest between Inovalon and
Indemnitee in the conduct of the defense of such Proceeding, or (iii) Inovalon
in fact will not have employed counsel to assume the defense of such Proceeding
or will at any time have ceased to actively pursue the defense thereof. Inovalon
will not be entitled to assume the defense of any Proceeding brought by or on
behalf of Inovalon or as to which Indemnitee will have made the conclusion
provided for in clause (ii) above; and

 

(c)          Inovalon will not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which will not be unreasonably withheld or delayed.
Inovalon will be permitted to settle any Proceeding except that it will not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent, which may be given or
withheld in Indemnitee’s sole discretion.

 

7.     EXPENSES.

 

Promptly following a request by Indemnitee for the advancement of
Expenses, Inovalon will advance, prior to the final disposition of any
Proceeding, all Expenses incurred by Indemnitee in connection with such
Proceeding (through the final disposition of any such Proceeding from which all
rights of appeal have either been exhausted or have lapsed) Indemnitee will
qualify for

 

--------------------------------------------------------------------------------


 

advances upon the execution and delivery to Inovalon of this Agreement, which
will constitute an undertaking providing that Indemnitee undertakes to the
fullest extent permitted by law to repay the advance (without interest) if and
to the extent that Indemnitee is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by Inovalon. No other form of undertaking will be
required other than the execution of this Agreement. Any advances and
undertakings to repay under this Section will be unsecured and interest free.
Prior to an ultimate determination by a court of competent jurisdiction in a
final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by Inovalon, Inovalon may not refuse to advance Expenses to
Indemnitee under this Agreement on the grounds that Indemnitee has not satisfied
any applicable standard of conduct or is not ultimately entitled to be
indemnified, held harmless or exonerated under the other provisions of this
Agreement.  Advances will be made without regard to Indemnitee’s ability to
repay. Such advances are intended to be an obligation of Inovalon to Indemnitee
hereunder and will in no event be deemed to be a personal loan. Without limiting
the generality or effect of the foregoing, within thirty days after any request
by Indemnitee, Inovalon will, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses.

 

8.     ENFORCEMENT.

 

Any right to indemnification or advances granted by this Agreement to Indemnitee
will be enforceable by or on behalf of Indemnitee in any court of competent
jurisdiction if (a) the claim for indemnification or advances is denied, in
whole or in part, or (b) no disposition of such claim is made within ninety
(90) days of request therefor. Indemnitee, in such enforcement action, if
successful in whole or in part, also will be entitled to be paid the Expense of
prosecuting Indemnitee’s claim. Neither the failure of Inovalon (including its
Board of Directors or its stockholders) to have made a determination prior to
the commencement of such enforcement action that indemnification of Indemnitee
is proper in the circumstances, nor an actual determination by Inovalon
(including its Board of Directors or its stockholders) that such indemnification
is improper will be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.

 

9.     INSURANCE.

 

(a)         Unless otherwise approved by the Board of Directors prior to a
Change in Control, Inovalon will obtain and maintain during the term of this
Agreement directors’ and officers’ liability insurance (“D&O Insurance”) with
respect to which Indemnitee will be named as an insured. Notwithstanding any
other provision of this Agreement, Inovalon will not be obligated to indemnify
Indemnitee for Expenses that have been previously paid directly to Indemnitee by
D&O Insurance; but payment made to Indemnitee under an insurance policy
purchased and maintained by Indemnitee at Indemnitee’s own expense of any
amounts otherwise indemnifiable or obligated to be made under this Agreement
will not reduce Inovalon’s obligations to Indemnitee under this Agreement,
except to the extent of the amounts actually recovered by the Indemnitee from
the personal insurance policy that the Indemnitee does not otherwise repay or
reimburse on the terms of such insurance policy. If Inovalon has D&O Insurance
in effect at the time Inovalon receives from Indemnitee any notice of the
commencement of a Proceeding,

 

--------------------------------------------------------------------------------


 

Inovalon will give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the policy. Inovalon
will thereafter take all reasonably necessary action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policy.

 

(b)         In the event that (i) the D&O Insurance policy is renewed but the
renewed policy does not provide for prior act’s coverage, (ii) Inovalon obtains
a new D&O Insurance policy for any period following the termination of the prior
D&O Insurance, and such new D&O Insurance policy does not provide for prior
act’s coverage, or (iii) Inovalon does not renew the D&O Insurance policy or
obtain a new D&O Insurance policy following the termination of a D&O Insurance
policy, then unless otherwise determined by the Board of Directors, Inovalon
will add to the D&O Insurance policy or the applicable successor D&O Insurance
policy a run-off endorsement (the “Endorsement”) on the existing D&O Insurance
policy (and in the case of (iii) above, do so prior to the termination of the
existing D&O Insurance policy if necessary) or the applicable successor D&O
Insurance policy subject to the same terms and conditions in all material
respects. Unless otherwise approved by the Board of Directors prior to the date
on which the Endorsement is obtained, the Endorsement will be non-cancelable and
will provide for at least a six-year extended coverage period for any and all
claims covered under the D&O Insurance policy. Inovalon will pay all premiums,
commissions and other costs or charges incurred in obtaining the Endorsement.

 

(c)          In the event of a Change of Control (other than, at the discretion
of a majority of the Board) or Inovalon’s becoming insolvent, Inovalon will
maintain in force any and all insurance policies then maintained by Inovalon in
providing insurance—directors’ and officers’ liability, fiduciary, employment
practices or otherwise—in respect of the individual directors and officers of
Inovalon and its affiliates, or will replace all such policies with insurance
coverage substantially comparable in scope and amount as the expiring policies,
in each case for a fixed period of six years thereafter.

 

10.      SUBROGATION.

 

In the event of payment under this Agreement, Inovalon will be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee, who will
execute all documents required and will do all acts that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable Inovalon effectively to bring suit to enforce such rights.

 

Inovalon’s obligation to indemnify, hold harmless, exonerate or advance Expenses
hereunder to Indemnitee who is or was serving at the request of Inovalon as a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of any other enterprise will be reduced by any amount Indemnitee has
actually received as indemnification, hold harmless or exoneration payments or
advancement of expenses from such enterprise.  Notwithstanding any other
provision of this Agreement to the contrary, (i) Indemnitee will have no
obligation to reduce, offset, allocate, pursue or apportion any indemnification,
hold harmless, exoneration, advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to Inovalon’s
satisfaction and performance of all its obligations under this Agreement, and
(ii) Inovalon will perform fully its obligations under this Agreement without

 

--------------------------------------------------------------------------------


 

regard to whether Indemnitee holds, may pursue or has pursued any
indemnification, advancement, hold harmless, exoneration, contribution or
insurance coverage rights against any person or entity other than Inovalon.

 

11.      CONTRIBUTION.

 

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to the Indemnitee, Inovalon, in
lieu of indemnifying the Indemnitee, will contribute to Indemnitee’s Expenses in
connection with any claim relating to any Proceeding, in such proportion as is
deemed fair and reasonable in light of all of the circumstances of such
proceeding in order to reflect:

 

(a)         the relative benefits received by Inovalon and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and

 

(b)         the relative fault of Indemnitee and Inovalon (and its other
directors, officers, employees and agents) in connection with the circumstances,
events or transactions that gave rise to the Proceeding.

 

12.      NON-EXCLUSIVITY AND SURVIVAL OF RIGHTS.

 

(a)         All agreements and obligations of Inovalon contained in this
Agreement will continue during the period Indemnitee is a director, officer,
employee or other agent of Inovalon (or is or was serving at the request of
Inovalon as a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and will continue thereafter so long as Indemnitee will be subject to any
possible Proceeding. The benefits hereunder will inure to the benefit of the
heirs, executors and administrators and assigns of Indemnitee. The rights
conferred on Indemnitee by this Agreement will not be exclusive of any other
right Indemnitee may have or hereafter acquire under any statute, provision of
the Certificate or Bylaws, agreement, vote of stockholders or disinterested
directors, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding office.

 

(b)         The obligations and duties of Inovalon to Indemnitee under this
Agreement will be binding on Inovalon and its successors and assigns until
terminated in accordance with its terms. Inovalon will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
Inovalon or to all or substantially all of the business or assets of Inovalon,
expressly to assume and agree to perform this Agreement and to indemnify
Indemnitee to the fullest extent permitted by law.

 

(c)          No amendment, alteration or repeal of this Agreement or of any
provision hereof will limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee prior to such
amendment, alteration or repeal. To the extent that a change in the Code,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Certificate,
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee will enjoy by this Agreement the greater benefits so afforded by such
change. No right or remedy conferred in this Agreement is intended to be
exclusive of

 

--------------------------------------------------------------------------------


 

any other right or remedy, and every other right and remedy will be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, by Indemnitee will not prevent
the concurrent assertion or employment of any other right or remedy by
Indemnitee.

 

13.      SEVERABILITY.

 

Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision is held to be invalid
for any reason, such invalidity or unenforceability will not affect the validity
or enforceability of the other provisions. Furthermore, if this Agreement is
invalidated in its entirety on any ground, then Inovalon nevertheless will
indemnify Indemnitee to the fullest extent provided by the Certificate, Bylaws,
the Code or any other applicable law.

 

14.      GOVERNING LAW.

 

This Agreement will be governed exclusively by and construed according to the
laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware.

 

15.      AMENDMENT, MODIFICATION, WAIVER AND TERMINATION.

 

No amendment, modification, termination or cancellation of this Agreement will
be effective unless signed in writing by both parties hereto;  provided, 
however, that Inovalon will have the right to amend, modify, terminate or
replace this Agreement if Inovalon amends, modifies, terminates or replaces its
form of Indemnification Agreement for directors, officers, employees and other
agents of Inovalon;  provided,  further, that such amended or modified agreement
or such new agreement does not diminish in any material respect the rights of
Indemnitee hereunder. No waiver of any of the provisions of this Agreement will
be deemed or will constitute a waiver of any other provision hereof (whether or
not similar) nor will such waiver constitute a continuing waiver.

 

16.      ENTIRE AGREEMENT.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, written and oral, between the parties with respect to the
subject matter of this Agreement; provided,  however, that this Agreement is a
supplement to and in furtherance of the Certificate, Bylaws, the Code and any
other applicable law, and will not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder.

 

17.      MONETARY DAMAGES INSUFFICIENT / SPECIFIC PERFORMANCE.

 

The parties agree that a monetary remedy for breach of this Agreement may be
inadequate, impracticable, and difficult to prove and that such breach may cause
Indemnitee irreparable harm.  Indemnitee may therefore enforce this Agreement by
seeking injunctive relief and specific performance, without any necessity of
showing actual damage or irreparable harm (since actual and irreparable harm
will result if Inovalon does not specifically perform its obligations

 

--------------------------------------------------------------------------------


 

under this Agreement).  Seeking injunctive relief or specific performance does
not be preclude Indemnitee from seeking or obtaining any other relief to which
Indemnitee may be entitled.  Indemnitee is entitled to specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertakings in connection therewith.  Inovalon acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
applicable court, and Inovalon hereby waives any such requirement of a bond or
undertaking.

 

18.      DETERMINATION OF GOOD FAITH/SAFE HARBOR.

 

For purposes of any determination of “good faith,” to the extent permitted under
the Code, Indemnitee will be presumed to have acted in good faith if
Indemnitee’s action is based on reliance on the records or books of account of
Inovalon and its affiliates, including financial statements, or on information
supplied to Indemnitee by the officers of Inovalon or its affiliates in the
course of their duties, or on the advice of legal counsel for Inovalon or its
affiliates or for the Board or counsel selected by any committee of the Board or
on information or records given or reports made to Inovalon or its affiliates by
an independent certified public accountant or by an appraiser, investment
banker, compensation consultant, or other expert selected with reasonable care
by Inovalon or its affiliates or by the Board or any committee of the Board.  
The provisions of this Section will not be deemed to be exclusive or to limit in
any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct.  Whether or not the foregoing provisions of
this Section are satisfied, it will in any event be presumed that Indemnitee has
at all times acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of Inovalon.

 

19.      INTERPRETATION OF AGREEMENT.

 

It is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification to Indemnitee to the fullest
extent now or hereafter permitted by law.

 

--------------------------------------------------------------------------------


 

20.      IDENTICAL COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed for all purposes to be an original but all of which together will
constitute this Agreement.

 

21.      HEADINGS.

 

The headings of the Sections of this Agreement are inserted for convenience only
and are not part of this Agreement or intended to affect the interpretation of
this Agreement.

 

22.      NOTICES.

 

All notices, demands, and other communications required or permitted under this
Agreement will be made in writing and will be deemed duly given if delivered by
hand, against receipt, or mailed, postage prepaid, certified or registered mail,
return receipt requested, and addressed to the parties at the Notice Addresses
set forth on the signature page at the end of this Agreement.

 

Notice of change of address will be effective only when done in accordance with
this Section.  All notices complying with this Section will be deemed received
on the date of delivery or on the third business day after proper mailing.

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------


 

Signed and delivered by the parties as of [                      ]:

 

 

INOVALON HOLDINGS, INC.

“Inovalon”

 

 

By:

 

 

Printed Name:

 

Title:

 

 

Notice Address:

4321 Collington Road

Bowie, Maryland  20716

Attn:  Legal & Compliance Department

Tel:  301-809-4000

Email:  legal@inovalon.com

 

INDEMNITEE:

 

 

By:

 

 

Printed Name:

 

Notice Address:

[ADDRESS]

[ADDRESS]

Tel:  [CONTACT TEL]

Email:  [CONTACT EMAIL]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Name

 

Date

Keith R. Dunleavy, M.D.

 

February 18, 2015

Robert A. Wychulis

 

February 18, 2015

Thomas R. Kloster

 

February 18, 2015

Daniel L. Rizzo

 

February 18, 2015

Joseph R. Rostock

 

February 18, 2015

Shauna L. Vernal

 

February 18, 2015

Denise K. Fletcher

 

February 18, 2015

André S. Hoffmann

 

February 18, 2015

William J. Teuber

 

February 18, 2015

 

--------------------------------------------------------------------------------
